Motions for an enlargement of time granted insofar as to extend the appellants’ time to serve and file the record on appeal and appellants’ points to and including January 8, 1963, with notice of argument for the February 1963 Term of this court, said appeal to be argued or submitted when reached. If the appellants fail to file the record on appeal and appellants’ points, together with a note of issue and notice of argument on or before January 8, 1963 the plaintiffs may enter an order dismissing the appeal without notice. Concur — Botein, P. J., Breitel, Rabin, Valente and Stevens, JJ.